UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2574


In Re:   JANICE WOLK GRENADIER,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (1:14-cv-00827-LMB-TCB)


Submitted:   July 15, 2016                  Decided:   July 26, 2016


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Janice Wolk Grenadier, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Janice   Wolk    Grenadier   petitions   for   a   writ   of   mandamus

seeking an order requiring the district court judge to recuse

herself.   We conclude that Grenadier is not entitled to mandamus

relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.           Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).        Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

      Because Grenadier essentially seeks to reopen her case, the

relief sought is not available by way of mandamus.              Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the   petition   for   writ   of   mandamus.    We   dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                           PETITION DENIED




                                      2